This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-1441

                                      Joann Karetov,
                                         Relator,

                                             vs.

             Independent School District No. 283, St. Louis Park, Minnesota,
                                      Respondent

                                   Filed June 15, 2015
                                        Affirmed
                                    Peterson, Judge

                           Independent School District No. 283

David P. Jendrzejek, Moss & Barnett, Minneapolis, Minnesota (for relator)

Michelle D. Kenney, Knutson Flynn & Deans PA, Mendota Heights, Minnesota (for
respondent)

       Considered and decided by Peterson, Presiding Judge; Worke, Judge; and Harten,

Judge.*

                         UNPUBLISHED OPINION

PETERSON, Judge

       In this certiorari appeal, relator challenges respondent school district’s termination

of her probationary principal contract, arguing that (1) the school district failed to comply

with statutory requirements for evaluations; and (2) its decision to terminate and not

*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
renew her contract was arbitrary, capricious, unreasonable, unsupported by substantial

evidence, and affected by errors of law. We affirm.

                                         FACTS

        Respondent Independent School District No. 283, St. Louis Park, hired relator

Joann Karetov as the principal of St. Louis Park High School for the 2013-2014 school

year.   Relator’s employment began on July 1, 2013.        Because it was relator’s first

employment with the school district, she had at least a one-year probationary period

under Minn. Stat. § 122A.40, subd. 5(a) (2014). See also Minn. Stat. § 122A.40, subd. 1

(2014) (defining teacher to include principal).

        For the 2013-2014 school year, the district adopted a principal-evaluation process

to comply with an amendment to the statute that governs the duties and evaluation of

principals. 2011 Minn. Laws 1st Spec. Sess. ch. 11, art. 2, § 22, at 38-39 (codified at

Minn. Stat. § 123B.147, subd. 3 (2014)). The evaluation process sets forth a three-year

timeline and provides for a preconference and goal-setting session near the beginning of

each school year and a mid-year data conference during February of each school year. A

principal-evaluation-summary form is used to measure performance in the categories of

mission and vision, instructional leadership, human resources, professional-and-ethical

relationship, and resource management. A final evaluation report, which addresses three

weighted categories, including measures of student performance, is issued after the end of

the third school year.

        In late October 2013, relator met with the district superintendent to review her

self-assessment evaluation and discuss setting goals for the school year.       A second


                                             2
meeting with the superintendent to finalize relator’s goals for the school year occurred on

November 8, 2013. A principal-evaluation-summary form was completed and signed by

relator and the superintendent on November 8, 2013, but the parties agree that it was not

a formal evaluation.

       Relator’s first formal evaluation occurred in February 2014, and a principal-

evaluation-summary form was completed and signed by the superintendent. Relator

received an overall proficient rating for the categories of mission and vision, instructional

leadership, human resources, and resource management. Relator received an overall

unsatisfactory rating in the professional-and-ethical-relationship category, although she

received proficient ratings in five of the six subcategories in that category.

       The superintendent conducted a second evaluation of relator on April 17, 2014.

Although the principal-evaluation-summary form was not used, the evaluation addressed

each of the five performance-measure categories used in the principal-evaluation-

summary form. The evaluation did not indicate any concerns in the mission-and-vision

or instructional-leadership categories but identified concerns in the areas of human

resources, professional-and-ethical leadership, and resource management.

       The superintendent conducted a third evaluation of relator on May 7, 2014.

Although the principal-evaluation-summary form was not used, the evaluation addressed

each of the five performance-measure categories used in the principal-evaluation-

summary form. The evaluation identified concerns in the areas of human resources and

professional-and-ethical leadership. The evaluation concluded with the statement that

relator’s contract would not be renewed at the end of the school year.


                                              3
       The superintendent recommended to the school board at its June 27, 2014 meeting

that relator’s contract be terminated and not renewed, and the board adopted a resolution

terminating relator’s principal contract at the end of the 2013-2014 school year and not

renewing it for the 2014-2015 school year. In response to a request by relator, the board

chairperson wrote her a letter explaining the reasons for the school district’s decision.

This certiorari appeal followed.

                                     DECISION

       Generally,

              [w]hen reviewing a decision by a school board, this court
              must determine whether the decision is fraudulent, arbitrary,
              unreasonable, not supported by substantial evidence on the
              record, not within its jurisdiction, or based upon an erroneous
              theory of law. The decision is not reviewed de novo, and this
              court may not substitute its judgment for that of the school
              board.

Exner v. Minneapolis Pub. Schs., Special Sch. Dist. No. 1, 849 N.W.2d 437, 441 (Minn.

App. 2014) (citations and quotations omitted). But “[a] school board has total discretion

when deciding not to renew the contract of a probationary [principal].” Allen v. Bd. of

Educ. of Indep. Sch. Dist. No. 582, 435 N.W.2d 124, 126 (Minn. App. 1989) (citing

Minn. Stat. § 125.12, subd. 3 (1986)),1 review denied (Minn. Apr. 19, 1989).

                                            I.

       Minn. Stat. § 122A.40, subd. 5(a) (2014), states:

              The school board must adopt a plan for written evaluation of
              teachers during the probationary period that is consistent with

1
  Minn. Stat. § 125.12, subd. 3, has been renumbered as Minn. Stat. § 122A.40, subd. 5
(2014), but still contains the language relied on by the Allen court.

                                            4
              subdivision 8. Evaluation must occur at least three times
              periodically throughout each school year for a teacher
              performing services during that school year; the first
              evaluation must occur within the first 90 days of teaching
              service.

As long as a school district substantially complies with these requirements, “the court

will not interfere with the district’s decision not to renew a probationary [principal’s]

contract.” Savre v. Indep. Sch. Dist. No. 263, 642 N.W.2d 467, 471 (Minn. App. 2002).

       Relator argues that the principal-evaluation process adopted by the district did not

comply with Minn. Stat. § 122A.40, subd. 8 (2014). But the legislature directed that

subdivision 8 “applies beginning in the 2014-2015 school year.” 2011 Minn. Laws 1st

Spec. Sess. ch. 11, art. 2, § 14, at 33. Because subdivision 8 did not apply until the 2014-

2015 school year, it did not apply to relator, whose contract was terminated and not

renewed in June 2014. The requirement that an evaluation occur within the first 90 days

of teaching service, however, is not in subdivision 8 and applies to all collective-

bargaining agreements ratified after July 1, 2013. 2011 Minn. Laws 1st Spec. Sess. ch.

11, art. 2, § 2, at 31-32. Relator argues that this requirement applies to her because the

teachers’ contract was ratified in March 2014 and applies retroactively. Although relator

has not shown that the teachers’ contract applied to her, the statute requires the school

board to evaluate teachers during the first 90 days of teaching service, the statute does not

limit application of the 90-day requirement to collective-bargaining agreements, and the

definition of teacher includes a principal. The 90-day requirement, therefore, applies to

relator.




                                             5
        Relator was not evaluated within the first 90 days after beginning her employment

on July 1, but she met with the superintendent twice within the first 90 days of the school

year to set and finalize goals for the school year. At the second meeting, a principal-

evaluation-summary form was completed and signed by relator and the superintendent.

On the whole, the process substantially complied with the statutory requirement that an

evaluation occur within the first 90 days of teaching service, and substantial compliance

is sufficient under Savre, 642 N.W.2d at 471.

        In her reply brief, relator argues that the April and May evaluations were deficient

because they did not use the principal-evaluation-summary form. Although the form was

not used, the evaluations addressed all of the performance-measure categories used in the

form.

                                             II.

        Minn. Stat. § 123B.147, subd. 3(b), states:

               The annual evaluation [of a principal] must: . . .
                              (2) include formative and summative
               evaluations based on multiple measures of student progress
               toward career and college readiness; . . .
                              (4) include on-the-job observations and
               previous evaluations;
                              (5) allow surveys to help identify a principal’s
               effectiveness, leadership skills and processes, and strengths
               and weaknesses in exercising leadership in pursuit of school
               success;
                              (6) use longitudinal data on student academic
               growth as 35 percent of the evaluation and incorporate district
               achievement goals and targets;
                              (7) be linked to professional development that
               emphasizes improved teaching and learning, curriculum and
               instruction, student learning, and a collaborative professional
               culture; and


                                              6
                            (8) for principals not meeting standards of
              professional practice or other criteria under this subdivision,
              implement a plan to improve the principal’s performance and
              specify the procedure and consequence if the principal’s
              performance is not improved.

       Relator argues that the district’s evaluations failed to meet these requirements.

The district’s principal-evaluation process only requires a summative evaluation and the

use of longitudinal data at the end of the three-year evaluation process. But relator’s

evaluations addressed developing and implementing measurable expectations and

achievement goals for students and a plan to improve student achievement, thereby

substantially complying with subdivision 3(b)(2), (6). Contrary to relator’s claim that no

on-the-job observations were conducted as required by subdivision 3(b)(4), the April

2014 evaluation begins with the superintendent’s statement that “I want to begin this

evaluation by recognizing my comments that follow are based on my personal

observations as well as information I have gathered from others.” Regarding subdivision

3(b)(5), the statute allows but does not require surveys.        The district’s principal-

evaluation process includes surveys, but they are optional in years one and two, and

relator did not exercise the option to use one. The district’s evaluations of relator were

sufficient to substantially comply with the requirements of subdivision 3(b)(7)-(8).

                                           III.

       Relator argues that the school board’s decision to terminate and not renew her

contract was arbitrary, capricious, unreasonable, unsupported by substantial evidence,

and affected by errors of law. These arguments are inconsistent with a school board’s

total discretion to not renew a probationary principal. The supreme court has expressed


                                             7
its “reluctance to interfere, so long as the statutory procedures are followed, with a school

board’s termination of a probationary [principal].” Skeim v. Indep. Sch. Dist. No. 115,

305 Minn. 464, 473, 234 N.W.2d 806, 812 (1975). When a school board has complied

with statutory requirements in terminating a probationary principal’s contract, this court

will not substitute its judgment for that of the school board. Pearson v. Indep. Sch. Dist.

716, 290 Minn. 400, 404, 188 N.W.2d 776, 779 (1971). Thus, the only question in this

case is whether the district’s evaluations of relator substantially complied with statutory

requirements. See Tornow v. Bd. of Educ. of Indep. Sch. Dist. No. 118, 435 N.W.2d 142,

144-45 (Minn. App. 1989) (affirming nonrenewal of probationary superintendent’s

contract based on school board’s total discretion to make that determination). Although

the district did not evaluate relator within the first 90 days after her employment began,

the evaluations substantially complied with statutory requirements. Therefore, we affirm

the termination and nonrenewal of relator’s probationary principal contract.

       Affirmed.




                                             8